          Case 1:20-cv-04260-JGK Document 104 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
STATE OF NEW YORK and
THE BOARD OF EDUCATION FOR THE
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,
                                    Plaintiffs,
                  -against-                                            20 CIVIL 4260 (JGK)

                                                                          JUDGMENT
UNITED STATES DEPARTMENT OF
EDUCATION and ELISABETH DEVOS,
in her official capacity as the Secretary of
Education,
                                    Defendants.
-----------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated November 4, 2020, under Rule 41(a)(1)(A)(ii) of the Federal

Rules of Civil Procedure, Plaintiffs the State of New York and the Board of Education for the

City School District of the City of New York ("Plaintiffs") and Defendants United States

Department of Education and Elisabeth De Vos, in her official capacity as the Secretary of

Education ("Defendants") (collectively, the "Parties"), stipulate to the dismissal of the above-

captioned action without prejudice. The Parties further stipulate that, in the event that either

Plaintiff seeks to resume litigation challenging the U.S. Department of Education's Final Rule,

Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal

Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (the "Final Rule") in the future, that

Plaintiff agrees to seek to reopen this action or, should such option be unavailable, to file such

challenge in the Southern District of New York and follow the related case requirement under

Local Civil Rule 1.6. The Parties agree that nothing in the stipulation will prevent Plaintiffs or
         Case 1:20-cv-04260-JGK Document 104 Filed 11/04/20 Page 2 of 2




their respective educational institutions from asserting the invalidity of the Final Rule, or any

provision thereof, in a case in which either of the Plaintiffs or any of their educational

institutions are named as defendants. Judgement is entered dismissing this case without prejudice

in accordance with the stipulation.

Dated: New York, New York
       November 4, 2020




                                                                 RUBY J. KRAJICK
                                                             _________________________
                                                                   Clerk of Court
                                                       BY:
                                                             _________________________
                                                                    Deputy Clerk
